Citation Nr: 1119174	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-41 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection of an acquired psychiatric disorder to include depression, bi-polar disorder, anxiety disorder, and attention deficit disorder.

2.  Entitlement to a rating in excess of 60 percent for a right shoulder disorder. 

3.  Entitlement to total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active service from June to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Milwaukee, Wisconsin, Regional Office (RO).  In that decision, the RO denied the Veteran's petition to reopen the previously denied claim of service connection for a psychiatric disorder characterized as depression, finding that no new and material evidence had been submitted.  The RO also denied the claims of entitlement to service connection for bipolar disorder, to include attention deficit disorder, and panic and anxiety disorder; entitlement to a rating in excess of 40 percent for a right shoulder disability, and entitlement to TDIU. 

A July 2010 rating decision increased the evaluation of the right shoulder disorder to 60 percent, effective February 21, 2008.  As the increased rating does not represent the highest available rating for the disability at issue, the appeal remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Regarding the claim for an acquired psychiatric disorder, service connection was denied for depression in an October 2006 rating decision by the RO.  The Veteran did not appeal that decision, and it became final.  38 C.F.R. §§ 20.302, 20.1103 (2010).  In February 2008, the Veteran sought to reopen her claim for service connection for depression, and also claimed service connection for bipolar disorder, attention deficit disorder, depression, and panic and anxiety disorder.  

The Board notes that where a prior claim for service connection for an acquired psychiatric disorder has been denied, and a current claim contains a different diagnosis (even one producing the same symptoms in the same anatomic system), a new decision on the merits is required.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (to the effect that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury; and the two claims must be considered independently).  In view of Boggs, the Board will consider the Veteran's claim for service connection for an acquired psychiatric disorder, to include depression and all other claimed psychiatric disorders, on a de novo basis.  In addition, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As will be explained in greater detail below, the Board is required to remand this appeal for several reasons including the need to obtain the Veteran's Social Security Administration (SSA) records.  In directing this action, the Board points out there were SSA records contained on a CD in the claims file that the RO indicated were those of the Veteran's.  Disturbingly, however, these records were actually those of another person.  The Board cannot emphasize too strongly the egregiousness of this error.  First, it indicates a degree of negligence in the handling of privacy documents containing personal identifying information.  Just as importantly, however, given the fact that the July 2010 supplemental statement of the case indicated that the SSA evidence in question had been reviewed, it represents a severe departure from what is expected in the administrative processing and review of evidence pertinent to Veterans' claims.  If the RO is going to continue the practice of transmitting evidence in CD form, painstaking efforts should be made to assure that the record is actually reviewed before making decisions on the claims.  As such, the Board directs that only paper copies of SSA evidence be transmitted.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this matter.

The Board notes that the RO inferred and denied a separate claim for posttraumatic stress disorder based on in-service sexual harassment or assault in a November 2009 decision.  In a February 2010 statement, the Veteran stated she is not and never has claimed service-connection for PTSD, as that the stressor happened prior to and was not aggravated by her military service.  

The Veteran has maintained, as written in her February 2008 claim, that she is unable to maintain a job due to pain and the inability to use her right arm.  

During a September 2008 VA examination, the examiner noted that the Veteran's chronic recurrent dislocation of the right shoulder affects her daily living.  

In a December 2008 VA progress note, the Veteran reported she was in a "lot of pain" because her shoulder is "falling apart," and that "the pain is so bad it makes me throw up."  The social worker then observed she used her right arm to drink from her mug and used both hands to lift a large purse and backpack.  She also used her right arm to put both bags over the left shoulder.  

The Veteran submitted a personal statement in December 2008 which claimed that she had no mental problems before entering the military and that her psychiatrist from the Tomah VA also knows her conditions are military related.  She stated that due to her psychiatric disorders she is unable to work or even have a normal life.  

In June 2009, the Veteran cancelled her VA joints and mental health examinations as she stated she is pregnant with no way to get to the VA hospital until after her baby is born in September 2009. 

Letters dated in January and May 2009 by D. H., M.D., indicate the Veteran currently has diagnoses of bipolar disorder, posttraumatic stress disorder, attention deficit disorder, and chronic pain syndrome and that she is unemployable due to her psychiatric disorders. 

VA treatment records dated through March 2010 indicate ongoing psychiatric treatment. 

Although the claims file includes a physician's statements that the Veteran is unemployable, the statements are based on all of the Veteran's disorders and not just her service-connected right shoulder disability.  Given the Veteran's contentions and evidence suggesting the Veteran's shoulder affects her daily living, she should be afforded another VA joints examination for the purpose of obtaining an opinion as to whether her service-connected disability alone precludes her ability to obtain or maintain substantially gainful employment.  See 38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In an October 2009 substantive appeal, the Veteran reported that she had been deemed unemployable by the Social Security Administration (SSA) from which she receives social security disability.  Although there were records on a CD noted to belong to the Veteran within the claims file, the records actually belonged to another person.  As such, the claims file does not include any SSA records pertaining to the Veteran's claimed unemployability. 

While Social Security Administration (SSA) disability records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Thus, the Board finds that the AMC/RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated her for her right shoulder disorder since March 2010.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC should contact the Social Security Administration and request copies of the administrative decision and all medical records considered in the Veteran's claim for SSA disability benefit (and any subsequent disability determination evaluations).  All records obtained should be associated with the claims file in paper form and transmitted as such to the Board.  If any records are unavailable, a note to that effect should be placed in the claims file, and the Veteran and her representative so advised in writing.

3.  The Veteran should be afforded VA joints examination to assess the degree of impairment caused by the right shoulder disorder.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examination must be conducted following the protocol in VA's Disability Worksheet for VA Joints Examination.  The physician should be requested to indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right shoulder disorder alone precludes her obtaining and retaining substantially gainful employment consistent with her education and occupational experience.  Adequate reasons and bases should be provided for any opinion rendered.  

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claims.

5.  Thereafter, the RO/AMC should determine whether any additional development is required and then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal since the July 2010 supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


